Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed September 8, 2020 has been entered.  Claims 18, 24, 31 have been amended.  Claims 1-17 are canceled.  Currently, claims 18-36 are currently pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 19 of U.S. Patent No. 10,172,985. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader in scope than the patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 18-29 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vance et al. (US Pat 5,358,485) in view of Shturman et al. (US Pat 6,129,734).
Regarding claims 18-23, 27-29, Vance et al. discloses a catheter device comprising: a hollow catheter defining a catheter cavity 15; a movable shaft 16, rotatably disposed within the hollow catheter and at least partially disposed within the catheter cavity (figs. 1-2), the moveable shaft comprising a proximal end portion (fig. 1); a coupling device 10  configured to couple a drive device 39 to the hollow catheter, the coupling device comprising: a coupling cavity comprising a chamber 37 containing a fluid, wherein at least a portion of the movable shaft extends through the chamber (fig. 1); a connection disposed within the coupling cavity at the proximal end portion of the moveable shaft, the connection 
Regarding claims 24-26, Vance et al. discloses a coupling sleeve 11 at least partially surrounding the coupling cavity, wherein the coupling sleeve is non-detachably connected to the hollow catheter (col. 4, lines 49-52).
Regarding claim 36, Vance et al. discloses the movable shaft is configured to operate at least 10,000 rpm (col. 4, line 10).

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vance et al. (US Pat 5,358,485) in view of Shturman et al. (US Pat 6,129,734) as applied to claims 18-29 and 36 above, and further in view of Hamlin (US Pat 6,168,433).
Regarding claim 35, Vance et al. does not expressly disclose the moveable shaft comprises a plurality of twisted strands to form a spindle-like surface structure of the moveable shaft. Hamlin teaches a construction of a moveable shaft configured to be interfaced with a drive motor (col. 3, lines 9-14), where the drive shaft comprises a plurality of stainless steel strands twisted together to form the shaft (col. 3, lines 47-58) in order to create a resilient shaft with minimum generation of friction and heat (col. 3, lines 59-61). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vance et al. with the construction of the moveable shaft in the manner taught by Hamlin in order to provide a resilient shaft that creates minimum generation of friction and heat (col. 3, lines 59-61).

Allowable Subject Matter
Claims 30-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792